      Case 1:19-cv-01753-JPW-JFS Document 76-4 Filed 09/29/20 Page 1 of 2




Dennis E. Boyle, Esquire
Berliner, Corcoran & Rowe LLP
1101 Seventeenth Street, N.W.
Suite 1100
Washington, DC 20036
Phone: (202) 293-5555
Email: dboyle@bcr-dc.com

                                            July 2, 2020
VIA EMAIL
Paige MacDonald-Matthes, Esq.
Joshua B. Kaplan, Esq.
Obermayer Rebmann Maxwell & Hippel LLP
Centre Square West
1500 Market Street, Suite 340
Philadelphia, PA 19102-2101
Email: joshua.kaplan@obermayer.com
       paige.macdonald-matthes@obermayer.com
       Re:      Associates in Medical Toxicology, P.C., et al. v. Snyder, et al., Case No. 19-cv-
                01753-JPW
Dear Counsel:
       I am writing regarding the enclosed subpoenas Plaintiffs intend to serve on Ms. Snyder’s
physicians for the purpose of obtaining certain medical records. Specifically, Plaintiffs are
seeking Ms. Snyder’s medical records related to medication prescriptions and diagnoses
regarding sexually transmitted diseases (“STDs”) for the time frame from January 1, 2016 until
present. This is indeed an unsavory and unfortunate issue to have to delve into, and although Ms.
Snyder does not appear to mind discussing her STDs in public on social media, it is an issue I
would prefer not to address if at all possible.
        In light of the parties’ recent discovery disputes, I also thought I would see if we could
avoid another dispute and resolve any potential issues amicably in advance. We believe that
these records are relevant because, just as she has raised an issue regarding her separation from
employment with Capital BlueCross, Ms. Snyder also asserts that she was infected with an STD
in her Answer to Plaintiffs’ Complaint. The source and timing of her STD constitutes a
potential defense to the Defendant’s allegations. It is also relevant to defamatory statements she
made against Dr. Moore. Finally, it goes to her credibility.
        In para. 52 of her Answer, Ms. Snyder falsely claims that “Dr. Philip Moore, was found
to be writing scripts for Gabapentin and other medications in [Ms. Snyder’s] name and was
picking up these medications without [Ms. Snyder’s] knowledge and taking these medications
from CVS pharmacy.” It is Plaintiffs’ belief that Ms. Snyder has taken prescription medication
for several years and has obtained prescriptions for these medications not only from Dr. Moore,
but also from other physicians. Furthermore, it appears from Defendants’ Answer that Ms.
      Case 1:19-cv-01753-JPW-JFS Document 76-4 Filed 09/29/20 Page 2 of 2




Snyder has requested relevant documents pertaining to her claims that Dr. Moore has used
medications which he prescribed for Ms. Snyder (see para. 52, “the documentation to prove that I
was a patient of Dr. Moore’s which would allow him access to my EMR chart through UMPC
and prescriptions written in my name but never picked up or taken by myself have been
requested.”). If Defendants are in the possession of any such documents we would kindly ask
that Defendants produce these to Plaintiffs.
       In addition, in para. 54(gg) of her Answer, Ms. Snyder falsely claims that “Dr. Moore
does have a medical diagnosis of Herpes and has never notified his victims or partners …. Dr.
Philip Moore, was confirmed to have this diagnosis and be in fact the carrier that I contracted
this STD. (If necessary medical documentation to confirm this can be produced for the court, but
unclear of the relevance).” Since Ms. Snyder claims that she contracted an STD from Dr. Moore
and offered to provide medical records as evidence, they are relevant and Plaintiffs would like to
review these records.
        So that you understand our position, should this matter proceed to trial, we would prove
that Ms. Snyder has on multiple occasions accused Dr. Moore of having an STD. We would
further present medical evidence demonstrating that Dr. Moore has never had an STD and that
Ms. Snyder’s statements are therefore false.
        If Ms. Snyder wishes to avoid a subpoena, you can agree to provide us with a complete
set of her medical records as they relate to STDs. Alternatively, we would not need to see any of
Ms. Snyder’s medical records if she were to stipulate that she did not receive an STD from Dr.
Moore (who has never had one). This would essentially result in an admission of liability with at
least part of Dr. Moore’s defamation claim.
        We would kindly ask that you let us know within five (5) days of receipt of this letter if
Defendants are in the possession of the medical records Plaintiffs are seeking. If we do not hear
from you by then we will assume that Defendants are not in the possession of these records, and
Plaintiffs will serve the enclosed subpoenas on Ms. Snyder’s physicians.
                                             Sincerely,


                                             /s/ Dennis E. Boyle
                                             Dennis E. Boyle
Enclosures

Cc:    Kathleen Misturak-Gingrich, Esq.
       Blerina Jasari, Esq.




                                                 2
